SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

962
CA 12-00484
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


THOMAS D. POLISOTO, M.D., AS ADMINISTRATOR OF
THE ESTATE OF ROSEANN POLISOTO, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

JAMES S. COLLINS, JR., M.D., ET AL., DEFENDANTS,
AND JULIA CULLIGAN, PH.D., DEFENDANT-APPELLANT.


PHELAN, PHELAN & DANEK, LLP, ALBANY (SYMA S. AZAM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered August 9, 2011. The order, insofar as appealed
from, denied the motion of defendant Julia Culligan, Ph.D. for summary
judgment.

     Now, upon reading and filing the stipulation of withdrawal signed
by the attorneys for the parties on October 11 and 16, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 16, 2012                      Frances E. Cafarell
                                                   Clerk of the Court